Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Don Benny Anderson appeals the district court’s order denying his Fed. R.Civ.P. 59 motion by which he challenged the denial of prior motions to reconsider the district court’s denial of his motion for a declaratory judgment. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.